DETAILED ACTION
1.	Claims 14-16 remain allowed.
Claim 14 was amended as filing RCE with IDS 5/20/2022 , supplemental amendment on 6/6/2022 and the Examiner’s Interview on 6/8/2022.  The reasons for allowance remained the same as it was indicated on 2/25/2022.  Further, as amended claim 14 which has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including 

a latch portion disposed adjacent a second region of an eyelet, said latch portion including a flexure recess, wherein said latch portion is adapted to flex to transition from a first state in which said eyelet is closed to a second state in which said eyelet is open whereby, in said first state, said eyelet is adapted to capture a length of suture slidingly therewithin and whereby, in said second state, said eyelet is adapted to release  of said length of suture from said eyelet after said length of suture is disposed within a bone material (as evidence in applicant’s disclosure in figures 9, 12, see paragraphs 8, 121).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771